[exhibit101-formofpurchas001.jpg]
EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this
“Agreement”) is made and entered into as of the Effective Date (as hereinafter
defined), by and between ABP CO II (DENVER) LLC, a Delaware limited liability
company (“Seller”), and BIG ACQUISITIONS LLC, an Illinois limited liability
company (“Buyer”). RECITALS: A. Seller is the fee simple owner of the Land. B.
Buyer desires to acquire said land, together with the improvements located
thereon and certain other property interests related thereto, from Seller for
the purchase price of Eleven Million and No/100 Dollars ($11,000,000.00) (the
“Purchase Price”). C. Seller is willing to convey said property to Buyer for the
Purchase Price, but only upon the terms and conditions hereinafter set forth.
OPERATIVE TERMS: NOW, THEREFORE, for and in consideration of the foregoing
recitals and the promises, covenants, representations and warranties hereinafter
set forth, the sum of One Hundred Dollars ($100.00) and other good and valuable
consideration in hand paid by Seller to Buyer and by Buyer to Seller upon the
execution of this Agreement, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, the parties hereto hereby agree as
follows: 1. Recitals; Definitions. The foregoing recitals are true and correct
in all material respects. Capitalized terms and phrases used but not otherwise
defined in the body of this Agreement shall have the meanings ascribed to such
terms and phrases in Schedule A attached hereto. 2. Purchase and Sale. Seller
agrees to convey, transfer and assign, and Buyer agrees to acquire, accept and
assume, the Property, on the terms, conditions and provisions set forth in this
Agreement. 3. Purchase Price. The Purchase Price shall be due and payable as
follows: 3.1 Deposit. Buyer shall make the Initial Deposit with Escrow Agent
within three (3) Business Days after the Effective Date. In addition, no later
than the Due Diligence Deadline (provided that this Agreement is not sooner
Terminated in accordance with the terms hereof), Buyer shall also make the
Secondary Deposit. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Initial Deposit or the Secondary
Deposit as provided herein, Seller may Terminate this Agreement by notice to
Buyer given no later than five (5) days following the due date of the Initial
Deposit or the Secondary Deposit, as the case may be, and any Deposit previously
paid by Buyer shall be promptly returned to Buyer. Except as expressly otherwise
set forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of Paragraph 15.



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas002.jpg]
3.2 Remainder of Purchase Price. At Closing, Buyer shall pay to Seller an amount
equal to the difference between (a) the Purchase Price and (b) the Deposit
previously or simultaneously paid to Seller, subject to the adjustments set
forth herein, in cash by wire transfer to such account and bank as Seller shall
designate in writing, to be confirmed received in Seller’s account on or before
3:00 p.m. Eastern time on the Closing Date. 4. Buyer’s Due Diligence and
Inspection Rights; Termination Right. 4.1 Inspection of Property. Until Closing,
and subject to the terms of Paragraph 4.2, Seller shall provide Buyer and
Buyer’s Representatives access to the Real Property, upon reasonable prior
notice at reasonable times during business hours, with the right and license to
conduct Due Diligence with respect to the Property. 4.2 Inspection Requirements.
Buyer’s rights to conduct Due Diligence shall be subject to the following
further requirements: (a) Due Diligence inspections of the Property may only be
performed during normal business hours and Buyer must provide Seller with at
least 48 hours’ prior notice of its intent to perform Due Diligence inspections
of the Property; (b) Seller shall have the right to have a representative of
Seller present during any entry upon the Property by Buyer or Buyer’s
Representatives; (c) there shall be no physical testing of the Property
whatsoever, including, without limitation, any invasive sampling, boring,
testing, or analysis of soils, surface water or groundwater at the Property; (d)
Buyer shall immediately return the Property to the condition existing prior to
any inspection. Prior to any entry upon the Land, Buyer shall provide to Seller,
and shall cause any of Buyer’s Representatives entering upon the Land to provide
to Seller, evidence of insurance which complies with the requirements of
Schedule B attached hereto. Notwithstanding any provision in this Agreement to
the contrary, except in connection with the issuance of a standard “zoning
letter” with respect to the Property or the preparation of a third-party zoning
report, neither Buyer nor any Buyer’s Representative shall contact any
governmental official or representative regarding hazardous materials on, or the
environmental condition of, the Property, or the status of compliance of the
Property with zoning, building code or similar Laws, without Seller’s prior
written consent thereto, which consent Seller may withhold in its sole and
absolute discretion. In addition, Seller shall be entitled to at least two (2)
Business Days’ prior notice of the intended contact and to have a representative
present when Buyer or any Buyer’s Representative has any such contact with any
governmental official or representative. 4.3 Title Examination. A. Title
Objections. Seller shall order the Title Commitment within five (5) Business
Days after the Effective Date. Buyer shall have until 10 days after delivery of
the Title Commitment to notify Seller of any Title Objections. If Buyer fails to
notify Seller of any Title Objections on or before the day that is 10 days after
delivery of the Title Commitment then, notwithstanding any other provisions set
forth herein, such failure to notify Seller shall constitute a waiver of such
right to object to such matters existing as of the Effective Date. Any such
Title Objection so waived (or deemed waived) by Buyer shall be deemed to
constitute a Permitted Title Exception and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. B. Cure
of Title Matters. At Closing, Seller shall Remove or cause to be Removed any
Title Objections to the extent (and only to the extent) that the same constitute
Required 2



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas003.jpg]
Removal Items. In addition, Seller may elect (but shall not be obligated) to
Remove or cause to be Removed any other Title Objections, and, with respect
thereto, Seller may notify Buyer on or before the Title Cure Deadline whether
Seller elects to Remove the same (and the failure to provide such notice on or
before the Title Cure Deadline shall be deemed to constitute an election of
Seller not to effect any such cure). C. Buyer’s Right To Terminate. If any such
Title Objection is not so cured on or before the Title Cure Deadline, then Buyer
may Terminate this Agreement by notice to Seller within five (5) Business Days
after the Title Cure Deadline. Failure of Buyer to respond within such period
shall be deemed an election by Buyer to waive such Title Objections and proceed
to Closing. Any such Title Objection so waived (or deemed waived) by Buyer shall
be deemed to constitute a Permitted Title Exception and the Closing shall occur
as herein provided without any reduction of or credit against the Purchase
Price. D. Pre-Closing “Gap” Defects. Whether or not Buyer shall have furnished
to Seller any notice of Title Objections before the Due Diligence Deadline,
Buyer may at or prior to Closing notify Seller of any defects in title arising
between the Due Diligence Deadline and the Closing Date. With respect to any
Title Objections set forth in such notice, Buyer shall have the same rights as
those which apply to any notice of defects in title resulting from a notice of
title defects by Buyer on or before the Due Diligence Deadline and Seller shall
have the same rights and obligations to cure the same at or prior to Closing. If
necessary, the date for Closing shall be automatically extended (by not more
than 15 days) to allow Seller to cure such pre-closing “gap” defects. 4.4 As-Is,
Where-Is, With All Faults Sale. Buyer shall conduct such Due Diligence as Buyer
deems necessary or appropriate prior to the Due Diligence Deadline, and shall
independently confirm to its satisfaction all information that it considers
material to its purchase of the Property or the Transaction. Accordingly, the
Property shall be sold, and Buyer shall accept possession of the Property on the
Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price. Without limiting the foregoing, except for
Seller’s Warranties, none of the Seller Parties have or shall be deemed to have
made any verbal or written representations, warranties, promises or guarantees
(whether express, implied, statutory or otherwise) to Buyer with respect to the
Property; any matter set forth, contained or addressed in the Documents
(including, but not limited to, the accuracy and completeness thereof); or the
results of Buyer’s Due Diligence. In addition, Buyer expressly understands and
acknowledges that any documents made available to Buyer may not be complete in
all respects and that Seller may not have complete information concerning the
Property in Seller’s possession or control. Buyer acknowledges that all such
information must be verified independently during Due Diligence. In addition,
Buyer expressly understands and acknowledges that it is possible that unknown
Liabilities may exist with respect to the Property and that Buyer explicitly
took that possibility into account in determining and agreeing to the Purchase
Price, and that a portion of such consideration, having been bargained for
between the parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for the existence of any and all such
Liabilities. In furtherance of the foregoing commitments, Buyer shall execute
and deliver to Seller at the Closing, an As Is Agreement as required by
Paragraph 6.3. 4.5 Termination Right. Buyer may, at any time prior to the Due
Diligence Deadline, Terminate this Agreement by notice to Seller if Buyer, in
its sole and absolute discretion, determines not to proceed with the Transaction
or is not satisfied with any matters relating to the Property. If, at or prior
to the Due Diligence Deadline, Buyer has not given Seller a termination notice 3



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas004.jpg]
as aforesaid, then Buyer shall be deemed to have accepted the condition of the
Property (subject to Seller’s compliance with the representations, warranties
and covenants of this Agreement, and the conditions set forth in Paragraph 10)
and shall thereafter have no right to Terminate this Agreement on account of
such Due Diligence termination right under this Paragraph 4 and, except as set
forth in Article 9 or Paragraphs 10.1.C. and 12.2 hereinbelow, Buyer shall not
be entitled to the return of the Deposit. If after the Due Diligence Deadline
Buyer conducts further Due Diligence, Buyer acknowledges and agrees that Buyer
shall have no further right to terminate this Agreement with respect to such
further Due Diligence or otherwise in accordance with this Paragraph 4 after the
Due Diligence Deadline. 4.6 Underground Storage Tank. Seller has informed Buyer,
and Buyer acknowledges, that the Property includes one (1) operational 10,000
gallon underground tank used for the storage of diesel fuel. Buyer acknowledges,
subject to Buyer’s right to perform Due Diligence pursuant to this Agreement and
to terminate this Agreement pursuant to the foregoing paragraph, that it is a
material factor in Seller’s acceptance of the Purchase Price that Buyer agree to
accept said tank with the Property. 5. Seller’s Covenants. Between the Effective
Date and the Closing Date: 5.1 No Alteration of Title. Seller shall not transfer
or further alter or encumber (which shall include entering into any new lease of
all or part of the Real Property; permitting any new sublease of all or part of
the Real Property or consenting to any modification of any existing sublease of
all or part of the Real Property) in any way Seller’s title to the Property as
it exists as of the Effective Date without written notice to, and the prior
written consent of, Buyer. If Buyer fails to object in writing to any such
proposed instrument within three (3) Business Days after receipt of the
aforementioned notice, Buyer shall be deemed to have approved the proposed
instrument. Buyer’s consent shall not be unreasonably withheld or delayed with
respect to any such instrument that is proposed prior to the Due Diligence
Deadline. 5.2 Status of Property. Seller shall maintain and keep the Property in
a manner consistent with Seller’s past practices with respect to the Property,
and shall maintain in force the insurance coverage consistent with Seller’s
insurance coverage practices as of the Effective Date. 6. Closing. The actual
day of Closing shall be mutually agreed to by the parties. If no such selection
is timely made, the Closing shall be held on the Closing Deadline. 6.1 Closing
Mechanics. Buyer and Seller shall conduct an escrow-style closing through the
Escrow Agent so that it will not be necessary for any party to attend the
Closing. 6.2 Seller’s Deliveries. At Closing, Seller shall deliver or cause to
be delivered the following items: A. Deed. The Deed. B. Withholding and Tax
Certificate. A certificate with respect to Section 1445 of the Internal Revenue
Code stating whether or not Seller is a foreign person as defined in said
Section 1445 and applicable regulations thereunder. 4



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas005.jpg]
C. Affidavit of Title. An Affidavit of Title with respect to liens and title
matters in substantially the form of Exhibit B. D. Closing Statement. A Closing
Statement Agreement in the form of Exhibit C attached hereto and incorporated
herein by this reference. Seller and Buyer shall authorize and instruct the
Escrow Agent to file, as the “reporting person,” Internal Revenue Service Form
1099- B (“Proceeds from Real Estate, Broker, and Barter Exchange Transactions”),
if and as required by Section 6045(d) of the Code. E. Evidence of Authority. If
requested by the Title Company, evidence that Seller has the requisite power and
authority to execute and deliver, and perform under, this Agreement and all
Closing Documents. F. Transfer Tax Declarations. To the extent applicable, duly
completed real estate state, county and local transfer tax declarations. G.
Lease. Tenant’s counterpart of the Lease. H. Assignment. Seller’s counterpart of
the Assignment. I. Bring-Down Certificate. A reaffirmation of Seller’s
Warranties in the form of Exhibit G attached hereto, to which shall be attached
a current representation exception schedule identifying all exceptions to
Seller’s Warranties then applicable. J. Other Instruments. Such other
instruments or documents as may be necessary to effect or carry out the purposes
of this Agreement, subject to Seller’s prior approval thereof, which approval
shall not be unreasonably withheld or delayed. K. Memorandum of Lease. Tenant’s
counterpart of the Memorandum of Lease. L. SNDA. Tenant’s counterpart of SNDA.
M. Other State or Local Specific Requirements. At Closing Seller shall execute
and deliver to Escrow Agent a Colorado Form DR-1083 and Form TD-1000 (Real
Property Transfer Declaration). 6.3 Buyer’s Deliveries. At the Closing, Buyer
shall deliver or cause to be delivered to Seller the following: A. Net Purchase
Price. The net Purchase Price due at Closing under this Agreement. B. As Is
Agreement. The As Is Agreement of Buyer in the form of Exhibit D attached
hereto. C. Bring-Down Certificate. A reaffirmation of the representations,
warranties and covenants set forth in Paragraph 8.5 hereof in the form of
Exhibit H attached hereto. 5



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas006.jpg]
D. Closing Document Counterparts. Executed counterparts of any of the Closing
Documents described in Paragraph 6.2 which are also to be signed by Buyer. E.
Landlord Agreement. The Landlord Agreement, executed by Buyer and Landlord. F.
Other Instruments. Such other funds, instruments or documents as may be
necessary to effect or carry out the purposes of this Agreement, subject to
Buyer’s prior approval thereof, which approval shall not be unreasonably
withheld or delayed. G. Lease. Landlord’s counterpart of the Lease. H.
Memorandum of Lease. Landlord’s counterpart of the Memorandum of Lease. I. SNDA.
Buyer’s and Lender’s counterparts to the SNDA. J. Leasehold Policy Requirements.
Such instruments or documents as the Title Company may reasonably require of
Landlord in order to issue a leasehold policy insuring Tenant’s interest under
the Lease including, but not limited to, copies of the lease agreements
evidencing the interest of Landlord in the Property and documents evidencing the
legal existence and organizational power and authority of Landlord to enter into
such agreements. 6.4 Buyer’s Ability to Close. Buyer covenants to Seller that
Buyer shall, as of the Closing Date, have sufficient immediately available funds
(through financing sources or otherwise) to pay the balance of the net Purchase
Price required pursuant to the foregoing subparagraph 6.3(A). 7. Prorations and
Closing Costs. 7.1 Prorations. The parties acknowledge that there shall be no
prorations of any expense items with respect to the Property at Closing, all
such items being addressed in the Lease. 7.2 Seller’s Closing Costs. Seller
shall pay the following: (a) the fees and expenses of Seller’s attorneys; (b)
the costs (including recording costs) of any cure of title defects required of
Seller hereunder; (c) all recording fees imposed in connection with the
recording of the Memorandum of Lease; (d) one-half of all escrow agent fees (if
any are charged in connection with this Transaction), and (e) the costs,
expenses and premiums for the Title Commitment and the Title Policy (including
all examinations and reports in connection therewith). 7.3 Buyer’s Closing
Costs. Buyer shall pay the following: (a) all costs of Buyer’s Due Diligence,
(b) the fees and expenses of Buyer’s attorneys, (c) all costs related to any
financing to be obtained by Buyer; (d) all transfer, documentary, excise,
recording or other taxes, fees or assessments imposed in connection with the
recording of the Deed; (e) all recording charges due on recordation of any
Closing Documents, (f) one-half of all escrow agent fees (if any are charged in
connection with this Transaction), and (g) the costs, expenses and premiums for
any extended coverage and any endorsements to the Title Policy, any reinsurance
required by Buyer, and any loan policy of title insurance. 6



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas007.jpg]
8. Representations and Warranties. 8.1 Seller’s Representations and Warranties.
Seller represents and warrants to Buyer as follows: A. Organization, Power and
Authority. Seller is duly organized, validly existing and in good standing under
the Laws of the State of Delaware; is, to the extent required by Law, duly
qualified to do business in the State in which the Land is located; and has all
necessary power to execute and deliver this Agreement and perform all its
obligations hereunder. Seller has the full power and authority to enter into and
perform this Agreement and the execution, delivery and performance of this
Agreement by Seller (i) has been duly and validly authorized by all necessary
action on the part of Seller, (ii) does not conflict with or result in a
violation of the organizational documents of Seller, or any judgment, order or
decree of any court or arbiter in any proceeding to which Seller is a party,
and, (iii) does not conflict with or constitute a material breach of, or
constitute a material default under, any contract, agreement, loan agreement or
other instrument by which Seller is bound or to which it is a party. B. No Other
Agreements. Seller has not entered into any currently effective agreement (other
than this Agreement) to sell or dispose of all or any portion of its interest in
and to the Property. Except as disclosed in the Record Exceptions, Seller has
not entered into any options, puts, calls, rights of first offer, opportunity or
refusal, or other preemptive rights to purchase or occupy the Property which are
in effect as of the Effective Date. C. Possession. As of the Effective Date, no
party other than Seller and Tenant is in possession or occupancy of the Real
Property or any part thereof. D. Foreign Entity. Seller is not a “foreign
person” as such phrase is defined in Section 1445 of the United States Internal
Revenue Code. E. Notice of Violations. To Seller’s knowledge, Seller has
received no written notice (i) from any governmental authority that the Property
is not in material compliance with all applicable laws, except for such failures
to comply, if any, which have been remedied; or (ii) from any insurance company
or underwriter of any defect that would adversely affect the insurability of the
Property or cause an increase in insurance premiums with respect to the
Property. F. Condemnation. To Seller’s knowledge, Seller has not received any
written notice of any (i) pending, contemplated, threatened or anticipated
condemnation of any part of the Real Property, or (ii) widening, change of grade
or limitation on the use of streets abutting the Land. G. No Bankruptcy. Seller
has not (A) commenced a voluntary case, or, to Seller’s knowledge, had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors. 7



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas008.jpg]
H. Pending Actions or Proceedings. There are no actions or proceedings pending
or, to Seller’s knowledge, threatened against Seller or relating to the Property
which, if decided adversely, would impair Seller’s ability to perform its
obligations under this Agreement or prevent the use of the Land for the purposes
for which Tenant currently uses it. I. Other Prohibitions. Neither Seller nor,
to Seller’s knowledge, any person owning a direct interest in Seller (i) is
included on any Government List; (ii) has been determined by competent authority
to be subject to the prohibitions contained in Presidential Executive Order No.
133224 (September 23, 2001) or in any enabling or implementing legislation or
other Presidential Executive Orders in respect thereof; (iii) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any offense under the criminal laws against
terrorists, the criminal laws against money laundering, the Bank Secrecy Act, as
amended, the Money Laundering Control Act of 1986, as amended, or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56
(October 26, 2001), as amended; or (iv) to Seller’s knowledge, is currently
under investigation by any governmental authority for alleged criminal activity.
J. Municipal Inspections. To Seller’s knowledge, there are no formally required
municipal inspections of the Property required in connection with the delivery
of the Deed (for avoidance of doubt, Seller makes no representation or warranty
concerning any inspection that may be required as a result of Buyer’s Due
Diligence). In the event the foregoing Seller’s Warranty is inaccurate, untrue
or incorrect, Seller shall have the right to cure such misrepresentation or
breach by obtaining the required municipal inspection in accordance with the
notice and cure provisions set forth in Section 8.3 below. 8.2 Seller’s
Warranties Deemed Modified. Because Buyer’s primary reliance on the status of
the matters addressed by Seller’s Warranties is Buyer’s own Due Diligence, to
the extent that Buyer knows prior to the Due Diligence Deadline that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such Seller’s
Warranties shall be deemed modified to reflect Buyer’s knowledge. As used
herein, “knows,” “knew” or “knowledge” means with respect to any statement
following such phrase that to the date hereof no information has come to the
attention of any such person or such person’s agents, which would cause such
person or its agents to believe that such statement is not true and correct. 8.3
Claims of Breach Prior To Closing. If at or prior to the Closing, Seller obtains
actual knowledge that any Seller’s Warranty is untrue, inaccurate or incorrect
in any material respect, Seller shall give Buyer notice thereof within five (5)
Business Days of obtaining such knowledge (but, in any event, prior to the
Closing). If at or prior to the Closing Buyer or any Buyer’s Representative
obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller notice thereof within
five (5) Business Days of obtaining such knowledge (but, in any event, prior to
the Closing). In either such event, Seller shall have the right to cure such
misrepresentation or breach and shall be entitled to a reasonable adjournment of
the Closing (not to exceed 15 days) to attempt such cure. If any Seller’s
Warranty is untrue, inaccurate or incorrect in any material respect as of the
date made, and Seller is unable to so cure such misrepresentation or breach,
then Buyer, as its sole remedy, shall elect either (a) to waive such
misrepresentation or breach and consummate the Transaction without any reduction
of or credit against the Purchase Price, or (b) to Terminate this Agreement by
notice given to Seller no later than five (5) days after the end of such cure
period, in which event the Deposit shall be returned to Buyer 8



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas009.jpg]
and Seller shall reimburse to Buyer, within twenty (20) days after Seller’s
receipt of documentation thereof, the Buyer’s Transaction Costs. 8.4 Survival
and Limits on Buyer’s Claims. Seller’s Warranties shall survive the Closing and
not be merged therein for the Survival Period and Seller shall only be liable to
Buyer hereunder for a breach of Seller’s Warranties made herein or in any of the
documents executed by Seller at the Closing with respect to which a claim is
made by Buyer against Seller in writing, specifying in reasonable detail the
circumstances giving rise to the alleged breach, within the Survival Period.
Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
subject to Seller’s Liability Limit. Notwithstanding the foregoing, however, if
the Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity, under this Agreement or
otherwise to make a claim against Seller for damages that Buyer may incur, or to
rescind this Agreement and the Transaction, as the result of any of Seller’s
Warranties being untrue, inaccurate or incorrect if (a) Buyer knew that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing (Buyer’s remedy being as set forth in Paragraph 8.3), or (b) Buyer’s
damages as a result of such representations or warranties being untrue,
inaccurate or incorrect are reasonably estimated to aggregate less than
$37,500.00. 8.5 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows: A. Organization, Power and Authority. Buyer is
duly organized, validly existing and in good standing under the Laws of the
State of Delaware; is, to the extent required by Law, duly qualified to do
business in the State in which the Land is located; and has all necessary power
to execute and deliver this Agreement and perform all its obligations hereunder.
Buyer has the full power and authority to enter into and perform this Agreement
and the execution, delivery and performance of this Agreement by Buyer (i) has
been duly and validly authorized by all necessary action on the part of Buyer,
(ii) does not conflict with or result in a violation of the organizational
documents of Buyer, or any judgment, order or decree of any court or arbiter in
any proceeding to which Buyer is a party, and (iii) does not conflict with or
constitute a material breach of, or constitute a material default under, any
contract, agreement or other instrument by which Buyer is bound or to which it
is a party. There are no lawsuits pending against Buyer or, to Buyer’s
knowledge, threatened, the outcome of which could adversely affect Buyer’s
ability to purchase the Property or otherwise perform its obligations under this
Agreement. B. Sophisticated Buyer. Buyer is experienced in the ownership and
operation of properties like and in the locale of the Property, and has
experience in the acquisition, ownership and operation of properties similar to
the Property. Buyer warrants and represents that it has the ability through its
own employees, or through agents, independent contractors, consultants or other
experts with whom it has a relationship, to evaluate fully the material
characteristics of the Property and to assess fully all issues pertaining to
title to the Real Property, the value of the Property, the rights and
liabilities of Buyer as the successor to Seller, the structural integrity and
soundness of all improvements and structures located on the Real Property, the
environmental condition of the Property, and the compliance of the Property with
all Laws. Accordingly, Buyer acknowledges that, except for Seller’s Warranties,
Buyer has not and will not rely upon any warranty, representation, statement of
fact, or other information made by or furnished by or on behalf of Seller or any
of its affiliates. 9



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas010.jpg]
C. Funds. Buyer has sufficient funds in immediately available cash to pay the
Deposit. D. No Bankruptcy. Buyer has not (A) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors. E. Other Prohibitions. Neither Buyer nor any person controlling Buyer
(i) is included on any Government List; (ii) has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 133224 (September 23, 2001) or in any enabling or implementing
legislation or other Presidential Executive Orders in respect thereof; (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any offense under the criminal laws against
terrorists, the criminal laws against money laundering, the Bank Secrecy Act, as
amended, the Money Laundering Control Act of 1986, as amended, or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56
(October 26, 2001), as amended; or (iv) to Buyer’s knowledge, is currently under
investigation by any governmental authority for alleged criminal activity. 9.
Casualty and Condemnation. 9.1. Minor Damage. In the event of loss or damage to
the Property or any portion thereof which is not “major” (as hereinafter
defined), then Seller shall have the following option: A. Purchase Price
Reduction. If the loss or damage is a fire or other casualty event, but not a
condemnation event, reduce the Purchase Price by an amount equal to the cost
(the “Restoration Cost”) of restoring the Property to a condition substantially
identical to that of the Property prior to the event of damage, as determined by
a general contractor licensed by the State of Colorado selected by Seller and
reasonably approved by Buyer; or B. Assignment. If the loss or damage is a fire
or other casualty event or a condemnation event, assign to Buyer all of Seller’s
right to any claims and proceeds Seller may have with respect to any casualty
related insurance policies (including, without limitation, rental loss proceeds
applicable to the period on and after the Closing) or condemnation awards
relating to the premises in question, and the Purchase Price shall be reduced by
an amount equal to the uninsured portion of the Restoration Cost (including,
without limitation, the deductible amount under Seller’s insurance policy); or
C. Neither of the Foregoing. Elect neither to reduce the Purchase Price nor
assign insurance proceeds and/or condemnation awards pursuant to the foregoing
subparagraphs A. and B. 10



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas011.jpg]
Seller shall make the elections required by this Paragraph 9.1 by written notice
delivered to Buyer within ten (10) days following the date on which the
Restoration Cost is determined and, if Seller fails to deliver its written
election within such ten (10) day period, then Seller shall be deemed to have
made the election under subparagraph C. above. If Seller makes an election under
the foregoing subparagraphs A. or B., then this Agreement shall remain in full
force and effect and the parties shall proceed to Closing as contemplated by
this Agreement; provided that Seller shall reduce the Purchase Price and/or
assign insurance and/or condemnation proceeds as provided in the foregoing
subparagraphs A. or B., as applicable. However, if Seller makes (or is deemed to
have made) the election under subparagraph C. above, then Buyer shall have the
right to Terminate this Agreement by written notice delivered to Seller within
five (5) days after receiving Seller’s election (or deemed election), in which
event Buyer shall receive a refund of the Deposit (unless such loss or damage is
caused by or contributed to by Buyer in which event Buyer shall not be entitled
to a return of the Deposit) and neither party shall have any further obligation
to the other under this Agreement (except for those obligations which expressly
survive the termination hereof). 9.2. Major Damage. In the event of a “major”
loss or damage, Buyer may terminate this Agreement by written notice to Seller,
in which event the Deposit shall be returned to Buyer unless such loss or damage
is caused by or contributed to by Buyer in which event Buyer shall not be
entitled to a return of the Deposit. If Buyer does not elect to Terminate this
Agreement within ten (10) days after Seller sends Buyer written notice of the
occurrence of major loss or damage, then Buyer shall be deemed to have elected
to proceed with Closing. 9.3. Definition of “Major” Loss or Damage. For purposes
of the foregoing Paragraphs 9.1 and 9.2, “major” loss or damage refers to the
following: (a) Any loss or damage to the Property or any portion thereof such
that the cost of restoring the premises in question to a condition substantially
identical to that of the premises in question prior to the event of damage would
be, in the opinion of an architect selected by Seller and reasonably approved by
Buyer, equal to or greater than Three Hundred Fifty Thousand and No/100 Dollars
($350,000.00), (b) Any loss that is not fully covered by insurance, and (c) with
respect to condemnation, any improvements or access to the Property or more than
ten percent (10%) of the Land is condemned or taken or threatened to be
condemned or taken. 10. Other Conditions to Closing. The obligations of Buyer
and Seller to close the Transaction shall be further subject to the satisfaction
at or prior to Closing of the conditions precedent set forth in this Paragraph
10. 10.1 Conditions to Buyer’s Obligations. The conditions precedent to Buyer’s
obligations at Closing referenced above are as follows, any or all of which may
be waived by Buyer, at its sole option: A. Representations. Seller’s Warranties,
subject to Paragraphs 8.2 and 8.3, shall be true and correct in all material
respects on and as of the Closing Date, except as modified in a manner permitted
by this Agreement, as if made on and as of such date except to the extent that
they expressly relate to an earlier date. B. Seller Compliance. Seller shall
have performed all of the covenants, undertakings and obligations under this
Agreement to be performed or complied with by Seller at or prior to the Closing.
11



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas012.jpg]
C. Title Policy. At Closing, Seller shall have conveyed title to the Real
Property as will enable the Title Company to issue the Title Policy (or a
specimen or proforma policy thereof or “marked” Title Commitment) to Buyer
subject only to the Permitted Title Exceptions and consistent with Paragraph 4.3
hereof. If the condition set forth in this subparagraph C. has not been
satisfied as of the Closing Date, and has not been waived by Buyer as of such
date, Buyer may, as its sole and exclusive remedy, elect to Terminate this
Agreement by notice to Seller and receive a return of the Deposit. 10.2
Conditions to Seller’s Obligations. The conditions precedent to Seller’s
obligations at Closing referenced above are as follows, any or all of which may
be waived by Seller, at its sole option: A. Representations. Buyer’s warranties
set forth in Paragraph 8.5 shall be true and correct in all material respects on
and as of the Closing Date, except as modified in a manner permitted by the
Agreement, as if made on and as of such date except to the extent that they
expressly relate to an earlier date. B. Buyer Compliance. Buyer shall have
performed all of the covenants, undertakings and obligations to be performed or
complied with by Buyer at or prior to the Closing. 10.3 Conclusive Waiver of
Conditions. By closing the Transaction, Seller and Buyer shall be conclusively
deemed to have waived the benefit of any remaining unfulfilled conditions set
forth in Paragraphs 10.1 and 10.2, respectively. 11. Other Transaction Issues.
11.1 Brokers. Each party represents to the other that such party has not
incurred any obligation to any broker or real estate agent with respect to the
purchase or sale of the Property or the lease of the Real Property. Seller and
Buyer each hereby (a) represent and warrant to the other that it has not
employed, retained or consulted any other broker, agent, or finder in carrying
on a negotiation in connection with this Agreement or the Transaction, and (b)
indemnifies and agrees to hold the other harmless from and against any and all
claims, demands, causes of action, debts, liabilities, judgments and damages
(including costs and reasonable attorneys’ fees actually incurred in connection
with the enforcement of this indemnity) which may be asserted or recovered
against the indemnified party on account of any brokerage fee, commission or
other compensation arising by reason of the indemnitor’s breach of this
representation and warranty. 11.2 Confidentiality. Buyer and Seller, for the
benefit of each other, hereby agree that they will not release or cause or
permit to be released, and will use best efforts to prevent the Buyer’s
Representatives and Seller’s Representatives, respectively, from releasing or
causing or permitting the release of, any press notices, publicity (oral or
written) or advertising promotion relating to, or otherwise announce or disclose
or cause or permit to be announced or disclosed, in any manner whatsoever, the
terms, conditions or substance of this Agreement or the Transaction. The
foregoing shall not preclude either party from (a) discussing the substance or
any relevant details of the transactions contemplated in this Agreement with any
of its representatives, employees, agents or consultants, or the Title Company;
(b) complying with any Laws applicable to such party, including, without
limitation, governmental regulatory, disclosure, tax and reporting requirements;
(c) disclosing 12



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas013.jpg]
the terms of the Transaction to the extent necessary in connection with any tax
appeal either party may pursue with respect to the Property; or (d) disclosing
the terms of the Transaction to the extent necessary in written filings,
evidence or testimony made or given in connection with any court proceedings
either party may pursue in the event of the other party’s alleged default
hereunder. Buyer and Seller shall indemnify and hold the other harmless from and
against any and all Liabilities suffered or incurred by the indemnified party
and arising out of or in connection with a breach by Buyer or Seller, as the
case may be, of the provisions of this Paragraph. The obligations of Buyer
contained in this Paragraph shall survive the Closing or the earlier termination
of this Agreement; provided, however, that Buyer shall be permitted to announce
the Transaction in a press release after Closing, the substance of which release
shall be subject to Seller’s prior review and approval, which approval shall not
be unreasonably withheld. 11.3 Indemnity. Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) arising out of or resulting from the entry on the
Property and/or the conduct of any Due Diligence by Buyer or any of Buyer’s
Representatives at any time prior to the Closing; provided, however, that the
foregoing indemnity shall not apply to any Liabilities to the extent such
Liabilities arise out of the negligence or intentional acts of Seller or the
mere discovery by Buyer of a pre-existing condition at the Property. The
foregoing indemnity shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement. 11.4 Tax Appeals. Seller shall have the
right to continue and to control the progress of and to make all decisions with
respect to any contest of the real estate taxes and personal property taxes for
the Property due and payable during any Tax Year prior to the Closing Tax Year.
Subject to the terms and conditions of the Lease, the lessee under the Lease
shall have the right to continue and to control the progress of and to make all
decisions with respect to any contest of the real estate taxes and personal
property taxes for the Property due and payable during the Closing Tax Year, and
Seller shall assign to the lessee at Closing all of its rights to continue any
such appeal. Buyer and Seller agree to cooperate with each other and to execute
any and all documents reasonably requested in furtherance of the foregoing, at
no out-of-pocket cost or expense to Buyer. The provisions of this paragraph
shall survive the Closing. 12. Default at or Prior to Closing. 12.1 Buyer
Default. Except as set forth hereinbelow, if Buyer defaults in the observance or
performance of its covenants and obligations hereunder, or in the event of any
breach by Buyer of any of the representations and warranties set forth in
Paragraph 8.5, and such default or breach continues for five (5) Business Days
after the date Seller gives notice demanding cure thereof, Seller shall be
entitled, as its sole and exclusive remedy therefor, to Terminate this Agreement
by notice to Buyer of such termination and to receive payment of the Deposit as
full liquidated damages for such default or breach of Buyer, the parties hereto
acknowledging the difficulty of ascertaining the actual damages in the event of
such a default or breach, that it is impossible more precisely to estimate the
damages to be suffered by Seller upon Buyer’s default or breach, that such
forfeiture of the Deposit is intended not as a penalty, but as full liquidated
damages and that such amount constitutes a reasonable good faith estimate of the
potential damages arising therefrom, it being otherwise difficult or impossible
to estimate Seller’s actual damages which would be suffered by Seller in the
event of default or breach by Buyer. Except with respect to any right,
obligation or liability which survives Closing or termination of this Agreement,
including any indemnification provisions set forth in this 13



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas014.jpg]
Agreement, and except as set forth in Paragraph 14.17, Seller’s right to
Terminate this Agreement and receive payment of the Deposit as full liquidated
damages, are Seller’s sole and exclusive remedies in the event of default or
breach hereunder by Buyer, and Seller hereby waives, relinquishes and releases
any and all other rights and remedies (except any that survive Closing or
termination pursuant to the express provisions of this Agreement), including,
but not limited to: (A) any right to sue Buyer for damages or to prove that
Seller’s actual damages exceed the Deposit which is hereby provided Seller as
full liquidated damages, (B) any right to sue Buyer for specific performance, or
(C) any other right or remedy which Seller may otherwise have against Buyer,
either at law, or equity or otherwise, including, without limitation, the right
to seek and/or receive consequential damages. 12.2 Seller Default. If Seller
defaults in the observance or performance of its covenants and obligations
hereunder, and such default continues for five (5) Business Days after the date
Buyer gives notice demanding cure of such default, in either such event, Buyer
shall be entitled, as its sole and exclusive remedy therefor, to Terminate this
Agreement by giving Seller notice of such termination and to receive the Deposit
from Escrow Agent, in which event Seller shall reimburse to Buyer, within twenty
(20) days after Seller’s receipt of reasonable documentation thereof, the
Buyer’s Transaction Costs. Except with respect to any right, obligation or
liability which survives Closing or termination of this Agreement, including any
indemnification provisions set forth in this Agreement, Buyer’s right to so
Terminate this Agreement and receive reimbursement of all Buyer’s Transaction
Costs as described in the foregoing sentence is Buyer’s sole and exclusive
remedy hereunder in the event of default hereunder by Seller, and Buyer hereby
waives, relinquishes and releases any and all other rights and remedies (except
any that survive Closing or termination pursuant to the express provisions of
this Agreement), including, but not limited to: (A) any right to sue for damages
(except to compel Seller to make the reimbursement described in the foregoing
sentence), (B) any right to sue Seller for specific performance, or (C) any
other right or remedy which Buyer may otherwise have against Seller either at
law, in equity or otherwise, including, without limitation, the right to seek
and/or receive consequential damages. 13. Notices. All notices, consents,
approvals and other communications which may be or are required to be given by
either Seller or Buyer under this Agreement shall be properly given only if made
in writing and sent by (a) hand delivery; (b) a nationally recognized overnight
delivery service (such as Federal Express or UPS Next Day Air), with all
delivery charges paid by the sender; or (c) by email, with confirmed receipt
from the recipient, in each instance addressed to Buyer or Seller, as
applicable, as set forth below. Such notices shall be deemed given on the date
of delivery or rejection of delivery. Said notice addresses are as follows (and
Seller and Buyer shall have the right to designate changes to their respective
notice addresses, effective five (5) days after giving notice thereof): 14



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas015.jpg]
If to Seller: ABP CO II (Denver) LLC c/o BlueLinx Corporation 1950 Spectrum
Circle, Suite 300 Marietta, Georgia 30067 Attn: General Counsel with a copy to:
ABP CO II (Denver) LLC c/o BlueLinx Corporation 1950 Spectrum Circle, Suite 300
Marietta, Georgia 30067 Attn: Shyam K. Reddy, Chief Administrative Officer
Email: shyam.reddy@bluelinxco.com If to Buyer: BIG Acquisitions LLC 9450 W. Bryn
Mawr, Suite 750 Rosemont, Illinois 60018 Attention: Michael W. Brennan E-Mail:
mbrennan@brennanllc.com with a copy to: Brennan Investment Group 9450 W. Bryn
Mawr, Suite 750 Rosemont, Illinois 60018 Attention: Samuel A. Mandarino E-Mail:
smandarino@brennanllc.com and with a copy to: Attention: E-Mail: 14. General
Provisions. 14.1 Execution Necessary. This Agreement shall not be binding upon
Seller unless fully executed and delivered by a proper official of Seller, and
no action taken by Seller’s representatives shall be deemed an acceptance of
this Agreement until this Agreement has been so executed by Seller and delivered
to Buyer. 14.2 Counterparts. This Agreement may be executed in separate
counterparts. It shall be fully executed when each party whose signature is
required has signed at least one counterpart even though no one counterpart
contains the signatures of all of the parties to this Agreement. 14.3 Successors
and Assigns. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Buyer shall not have the
right to assign or delegate any right, duty or obligation of Buyer under this
Agreement to any other party without the prior 15



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas016.jpg]
written consent of Seller, which consent Seller may grant or withhold in its
sole and absolute discretion, and any such assignment without Seller’s consent
shall be null and void ab initio. Notwithstanding the foregoing, Buyer shall
have the right to assign this Agreement to (a) an affiliate of Buyer which is
under common control with Buyer or (b) an entity owned by a corporate services
company pursuant to a corporate services agreement with either (1) Buyer or (2)
any entity under common control with Buyer. Any such assignee so consented to by
Seller or otherwise permitted pursuant to the terms of the foregoing sentence of
this paragraph shall be designated by Buyer by the delivery to Seller of a
written assignment of this Agreement pursuant to which Buyer’s obligations
hereunder are expressly assumed by such assignee, together with delivery to
Seller of evidence reasonably satisfactory to Seller of the valid legal
existence of Buyer’s assignee, its qualification (if necessary) to do business
in the jurisdiction in which the Property is located and of the authority of
Buyer’s assignee to execute and deliver any and all documents required of Buyer
under the terms of this Agreement, which items shall be received by Seller not
less than three (3) Business Days prior to the Closing Date; notwithstanding the
foregoing, the exercise of such right by Buyer shall not relieve Buyer of any of
its obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, all of which are
binding upon the assignee of Buyer. In the event of any permitted assignment by
Buyer, any assignee shall assume any and all obligations and liabilities of
Buyer under this Agreement but, notwithstanding such assumption, Buyer shall
continue to be liable hereunder. 14.4 Governing Law. This Agreement shall be
governed by the Laws of the state in which the Land is located. 14.5 Entire
Agreement. This Agreement and all the exhibits referenced herein and annexed
hereto contain the entire agreement of the parties hereto with respect to the
matters contained herein, and no prior agreement or understanding pertaining to
any of the matters connected with this Transaction shall be effective for any
purpose. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. 14.6 Time Is of the Essence. TIME IS OF THE ESSENCE of the
Transaction and this Agreement. 14.7 Interpretation. The titles, captions and
paragraph headings are inserted for convenience only and are in no way intended
to interpret, define, limit or expand the scope or content of this Agreement or
any provision hereof. If any party to this Agreement is made up of more than one
person or entity, then all such persons and entities shall be included jointly
and severally, even though the defined term for such party is used in the
singular in this Agreement. If any time period under this Agreement ends on a
day other than a Business Day, then the time period shall be extended until the
next Business Day. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated. 16



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas017.jpg]
14.8 Survival. The covenants, agreements, indemnities, representations and
warranties contained herein shall not survive the Closing Date or any
termination of this Agreement, except as set forth in Paragraphs 8, 11, 13 and
14, each of which shall survive the Closing or any earlier termination of this
Agreement (limited, as applicable, as set forth therein). 14.9 Exclusive
Application. Nothing in this Agreement is intended or shall be construed to
confer upon or to give to any person, firm or corporation other than Buyer and
Seller hereto any right, remedy or claim under or by reason of this Agreement.
All terms and conditions of this Agreement shall be for the sole and exclusive
benefit of the parties hereto, and such benefit may not be assigned by Buyer
except as set forth in Paragraph 14.3. 14.10 Partial Invalidity. If all or any
portion of any of the provisions of this Agreement shall be declared invalid by
Laws applicable thereto, then the performance of said offending provision shall
be excused by the parties hereto; provided, however, that, if the performance of
such excused provision materially affects any material aspect of this
Transaction and the other party does not upon demand enter into a modification
or separate agreement which sets forth in valid fashion the covenants of such
offending provision in a manner which counsel to both parties determine is
valid, then the party hereto for whose benefit such excused provision was
inserted in this Agreement shall have the right, exercisable by notice given to
the other party within ten (10) days after such provision is so declared
invalid, to Terminate this Agreement. 14.11 Waiver Rights. Buyer reserves the
right to waive, in whole or in part, any provision hereof which is for the
benefit of Buyer. Seller reserves the right to waive, in whole or in part, any
provision hereof that is for the benefit of Seller. 14.12 No Implied Waiver.
Except as otherwise expressly provided in this Agreement, no waiver by Seller or
Buyer of any provision hereof shall be deemed to have been made unless expressed
in writing and signed by such party, and no delay or omission in the exercise of
any right or remedy accruing to Seller or Buyer upon any breach under this
Agreement shall impair such right or remedy or be construed as a waiver of any
such breach theretofore or thereafter occurring. The waiver by Seller or Buyer
of any breach of any term, covenant or condition herein stated shall not be
deemed to be a waiver of any other breach, or of a subsequent breach of the same
or any other term, covenant or condition herein contained. 14.13 Rights
Cumulative. All rights, powers, options or remedies afforded to Seller or Buyer
either hereunder or by Law shall be cumulative and not alternative, and the
exercise of one right, power, option or remedy shall not bar other rights,
powers, options or remedies allowed herein or by Law, unless expressly provided
to the contrary herein. 14.14 Attorneys’ Fees. Should either party employ an
attorney or attorneys to enforce any of the provisions hereof or to protect its
interest in any manner arising under this Agreement, or to recover damages for
breach of this Agreement, the non-prevailing party in any action pursued in a
court of competent jurisdiction (the finality of which is not legally contested)
shall pay to the prevailing party all reasonable costs, damages and expenses,
including attorneys’ fees, expended or incurred in connection therewith. Such
recovery shall be mandatory and shall not be in the discretion of the court. 17



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas018.jpg]
14.15 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT. 14.16 Signatures. Signatures to this Agreement transmitted by
electronic copy shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own signature delivered by electronic
copy and shall accept the electronic copy of the signature of the other party to
this Agreement. 14.17 No Recordation. Seller and Buyer each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded and Buyer
shall not file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith.
Buyer expressly acknowledges and agrees that, in the event of any breach by
Buyer of its obligations as set forth in the foregoing sentence, the provisions
of Paragraph 12.1 limiting Seller’s remedies shall not apply, and that Seller
shall, in such event, be entitled to any remedy which Seller may otherwise have
against Buyer, whether at law or in equity, or otherwise, including, without
limitation, the right to seek and/or receive consequential damages. 14.18
Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed Seller’s Liability Limit. The provisions of this section shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement. 14.19 Exhibits and Schedules. All exhibits and schedules
referred to in, and attached to, this Agreement are hereby incorporated herein
in full by this reference. 14.20 Oil, Gas, Water and Mineral Disclosure. A. THE
SURFACE ESTATE OF THE PROPERTY MAY BE OWNED SEPARATELY FROM THE UNDERLYING
MINERAL ESTATE, AND TRANSFER OF THE SURFACE ESTATE MAY NOT INCLUDE TRANSFER OF
THE MINERAL ESTATE. THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OR
OTHER MINERALS UNDER THE SURFACE, AND THEY MAY ENTER AND USE THE SURFACE ESTATE
TO ACCESS THE MINERAL ESTATE. THE USE OF THE SURFACE ESTATE TO ACCESS THE
MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A MEMORANDUM OR OTHER
NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND RECORDER. THE OIL AND
GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THIS PROPERTY 18



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas019.jpg]
MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL COMPLETION
OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING WELLS,
REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES. THE
BUYER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION REGARDING OIL AND GAS
ACTIVITY ON OR ADJACENT TO THIS PROPERTY, INCLUDING DRILLING PERMIT
APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE COLORADO OIL AND GAS
CONSERVATION COMMISSION. B. Without limiting the foregoing, Buyer specifically
acknowledges the mineral rights held by Anadarko Land Corp., a Nebraska
corporation, successor by merger to Union Pacific Land Resources Corporation, as
set forth in the deeds listed in that certain Mineral Ownership Report prepared
by Colorado Land and Mineral Company LLC dated November 22, 2017, a copy of
which has been provided to Buyer, as well as the restrictive covenants set forth
in such deeds. Buyer agrees that the reservations of such mineral rights and
related restrictive covenants are Permitted Title Exceptions and Buyer shall not
be entitled to make Title Objections with respect thereto. 15. Earnest Money and
Escrow Agent. The Escrow Deposits shall be held by Escrow Agent, in trust, and
disposed of only in accordance with the following provisions: 15.1 Deposit.
Escrow Agent shall not invest the Escrow Deposits or commingle the Escrow
Deposits with any funds of Escrow Agent or others. 15.2 Delivery at Closing. If
the Closing occurs, Escrow Agent shall deliver the Escrow Deposits to, or upon
the instructions of, Buyer and Seller on the Closing Date. 15.3 Return or
Delivery of Deposit Outside Closing. Escrow Agent shall deliver the Escrow
Deposits to Seller or Buyer only in accordance with the terms of this Paragraph
15.3. Upon receipt of a written demand for the Escrow Deposits from Buyer prior
to the Due Diligence Deadline, Escrow Agent shall promptly deliver the Escrow
Deposits to Buyer. Upon receipt of a written demand for the Escrow Deposits from
either Buyer or Seller at any time thereafter, Escrow Agent shall give notice to
the other party of such demand. Thereafter, (a) if Escrow Agent does not receive
a written objection from the other party to the proposed payment within five (5)
days after the giving of such notice, then Escrow Agent is hereby authorized to
make such payment, but (b) if Escrow Agent does receive such written objection
within such period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions signed by Seller and Buyer or a final
judgment of a court. In the event of any return of the Deposit to Buyer pursuant
to Paragraph 4.5, One Hundred and No/100 Dollars ($100.00) thereof shall be
payable to Seller, and such amount shall in effect constitute option money,
making this Agreement binding even if any conditions or provisions herein are
entirely within the discretion or control of Buyer. 15.4 Stakeholder. The
parties acknowledge that Escrow Agent is acting solely as a stakeholder at their
request and for their convenience, that Escrow Agent shall not be deemed to be
the agent of either of the parties, and that Escrow Agent shall not be liable to
either of the parties for any action or omission on its part taken or made in
good faith, and not in disregard of this Agreement, but shall be liable for its
negligent acts and for any Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller or Buyer resulting from Escrow
Agent’s mistake of Law respecting Escrow Agent’s scope or nature of its duties.
Seller and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all Liabilities (including 19



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas020.jpg]
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. 15.5 Taxes.
The party receiving the Escrow Deposits (or the benefit thereof) shall pay any
income taxes on any interest earned on the Escrow Deposits. 15.6 Execution by
Escrow Agent. Escrow Agent has executed this Agreement in order to confirm that
Escrow Agent has received and shall hold the Escrow Deposits, in escrow, and
shall disburse the Escrow Deposits pursuant to the provisions of this Paragraph
15. [The remainder of this page has been intentionally left blank. Signatures
begin on the following page.] 20



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas021.jpg]
IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date. SELLER: ABP CO II (DENVER) LLC, a Delaware limited liability
company By: /s/ Justin B. Heineman Name: Justin B. Heineman Title: Vice
President and Corporate Secretary Date: June 1, 2020 [Signatures continued on
following page.]



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas022.jpg]
BUYER: BIG ACQUISITIONS LLC, an Illinois limited liability company By: /s/
Michael Brennan Name: Michael Brennan Title: Manager Date: June 1, 2020
[Signatures continued on following page.]



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas023.jpg]
The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Paragraph 15. ESCROW AGENT: FIDELITY
NATIONAL TITLE INSURANCE COMPANY By: /s/ Lindsey Mann Name: Lindsey Mann Title:
Senior National Commercial Escrow Officer Date: June 1, 2020



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas024.jpg]
SCHEDULE A “Agreement” shall mean this Purchase and Sale Agreement. “Assignment”
shall mean an Assignment of Intangible Property in the form attached hereto as
Exhibit I. “Business Day” shall mean Monday through Friday excluding holidays
recognized by the state government of the State in which the Property is
located. “Buyer” shall mean the buyer referenced in the first paragraph of this
Agreement. “Buyer’s Reports” shall mean the results of any examinations,
inspections, investigations, tests, studies, analyses, appraisals, evaluations
and/or investigations prepared by or for or otherwise obtained by Buyer or
Buyer’s Representatives in connection with Buyer’s Due Diligence. “Buyer’s
Representatives” shall mean Buyer’s officers, employees, agents, advisors,
representatives, attorneys, accountants, consultants, lenders, investors,
contractors, architects and engineers. “Buyer’s Transaction Costs” shall mean,
to the extent that Buyer has provided to Seller reasonable documentation
thereof, Buyer’s reasonable actual out-of-pocket Due Diligence expenses incurred
in connection with the Transaction after the Effective Date, in an aggregate
amount not to exceed $75,000.00. “Closing” shall mean the consummation and
closing of the Transaction. “Closing Date” shall mean the date on which the
Closing occurs, which shall be on or before the Closing Deadline. “Closing
Deadline” shall mean the date that is twenty (20) days after the Due Diligence
Deadline. “Closing Documents” shall mean the documents and instruments delivered
by Buyer and Seller, in order to consummate the Transaction. “Closing Tax Year”
shall mean the Tax Year in which the Closing Date occurs. “Condemnation
Proceeding” shall mean any proceeding in condemnation, eminent domain or any
written request for a conveyance in lieu thereof, or any notice that such
proceedings have been or will be commenced against any portion of the Property.
“Deed” shall mean a special warranty deed in the form attached hereto as Exhibit
E. “Deposit” shall mean the sum of Two Hundred Twenty Thousand and No/100
Dollars ($220,000.00), consisting of, collectively, the Initial Deposit of One
Hundred Ten Thousand and



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas025.jpg]
No/100 Dollars ($110,000.00), and the Secondary Deposit of One Hundred Ten
Thousand and No/100 Dollars ($110,000.00). “Documents” shall mean any documents
and instruments applicable to the Property or any portion thereof that Seller or
any of the other Seller Parties deliver or make available to Buyer or Buyer’
Representatives prior to Closing or which are otherwise obtained by Buyer or
Buyer’s Representatives prior to Closing, including, but not limited to, the
Title Commitment. “Due Diligence” shall mean the investigation by Buyer and
Buyer’s Representatives of the feasibility and desirability of purchasing the
Property, including all audits, surveys, examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations,
investigations and verifications with respect to the Property, the Documents,
title matters, applicable land use and zoning Laws and other Laws applicable to
the Property, the physical condition of the Property, the economic status of the
Property, and other information and documents regarding the Property, including,
but not limited to, investigations of the legal and physical status of the
Property by such consultants, engineers and architects as Buyer requires,
structural review, examination of title to the Property, preparation of a survey
of the Land, and verification of all information made or to be made available to
Buyer with respect to Property. “Due Diligence Deadline” shall mean 6:00 P.M.
Eastern time on the date that is forty (40) days after the Effective Date.
“Effective Date” shall mean the date on which Seller or Buyer shall have
executed this Agreement, as indicated under their respective signatures,
whichever is the later to do so. “Escrow Agent” shall mean the Title Company.
“Escrow Deposits” shall mean the Deposit, and any other sums (including, without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow hereunder. “Government List” shall mean (1) the Specialty Designated
Nationals and Blocked Persons Lists maintained by the Office of Foreign Assets
Control, United States Department of the Treasury (“OFAC”), (2) the Denied
Persons List and the Entity List maintained by the United States Department of
Commerce, (3) the List of Terrorists and List of Disbarred Parties maintained by
the United States Department of State, (4) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the lists, laws, rules and regulations maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation, (5) any other similar list
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to any
Executive Order of the President of the United States of America, and (6) any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, as all such Government Lists may be
updated from time to time. “Initial Deposit” shall mean an amount equal to One
Hundred Ten Thousand and No/100 Dollars ($110,000.00), in immediately available
funds, to the extent the same is deposited by Buyer in accordance with the terms
of Paragraph 3.1 hereof, together with any interest earned thereon. Exhibit A –
Page 2 of 6



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas026.jpg]
“Land” shall mean all of Seller’s right, title and interest in and to that
certain tract or parcel of land located in the City and County of Denver,
Colorado more particularly described on Exhibit A attached hereto and commonly
known as 3900 Uvalda Street, Denver, Colorado 80239-3438. “Landlord” shall mean
Buyer or its permitted assignee taking title to the Property as of the Closing
Date. “Landlord Agreement” shall mean a Landlord Agreement in the form attached
to the Lease as Schedule 3.01. “Law” shall mean any federal, state or local law,
statute, ordinance, code, order, decrees, or other governmental rule, regulation
or requirement, including common law. “Lease” shall mean a Lease Agreement by
and between Landlord and Tenant, in the form attached hereto as Exhibit F.
“Lender” shall mean, collectively, any and all parties taking a security
interest in the interest of Buyer or Landlord in the Real Property, to the
extent any such security interest is not intended to be subordinate to Tenant’s
interest in the Real Property under the Lease. “Lien” shall mean any mortgage,
deed of trust, security deed, lien, judgment, pledge, conditional sales
contract, security interest, past due taxes, past due assessments, contractor’s
lien, materialmen’s lien, judgment or similar encumbrance against the Property
of a monetary nature. “Liabilities” shall mean any and all direct or indirect
damages, demands, claims, payments, problems, conditions, obligations, actions
or causes of action, assessments, losses, Liens, liabilities, costs and expenses
of any kind or nature whatsoever, including, without limitation, penalties,
interest on any amount payable to a third party, lost income and profits, and
any legal or other expenses (including, without limitation, reasonable
attorneys’ fees and expenses) reasonably incurred in connection with
investigating or defending any claims or actions, whether or not resulting in
any liability. “Memorandum of Lease” shall mean a Memorandum of Lease in the
form attached hereto as Exhibit K. “Other Interests” shall mean the following
other interests of Seller in and to the Real Property, or pertaining thereto:
(a) to the extent that the same are in effect as of the Closing Date, any
licenses, permits and other written authorizations necessary for the use,
operation or ownership of the Real Property, and (b) any guaranties and
warranties in effect with respect to any portion of the Real Property as of the
Closing Date; provided, however, that Other Interests shall not include any such
licenses, permits, authorizations, guaranties or warranties to the extent that
said items are necessary or desirable for Tenant’s use of and operations upon
the Land following Closing pursuant to the terms of the Lease. “Permitted Title
Exceptions” shall mean, subject to Buyer’s rights to review and make objection
to the status of title and survey as set forth in this Agreement, and the right
of Buyer to Terminate this Agreement pursuant to Paragraph 4.5 if the Due
Diligence is not satisfactory, the following: (a) all real estate taxes and
assessments not yet due and payable as of the Closing Date; (b) any Laws
affecting the Property; (c) the Record Exceptions; (d) the Lease; (e) any state
of facts Exhibit A – Page 3 of 6



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas027.jpg]
which would be disclosed by a current survey or other inspection of the Land;
and (f) any other matters approved as Permitted Title Exceptions by Buyer prior
to Closing or deemed approved as Permitted Title Exceptions pursuant to this
Agreement. “Property” shall mean the Real Property and the Other Interests.
“Purchase Price” is defined in the Recitals to this Agreement. “Real Property”
shall mean the Land, including, without limitation, (a) any and all buildings
located on the Land and all other improvements, (b) all easements appurtenant to
the Land and other easements, grants of right, licenses, privileges or other
agreements for the benefit of, belonging to or appurtenant to the Land whether
or not situate upon the Land, including, without limitation, signage rights and
parking rights or agreements, all whether or not specifically referenced on
Exhibit A, (c) all sewer rights and other utility rights allocated to the Land,
(d) all right, title and interest, if any, of the owner of the Land in and to
any and all strips and gores of land located on or adjacent to the Land, and (e)
all right, title and interest of the owner of the Land in and to any roads,
streets and ways, public or private, open or proposed, in front of or adjoining
all or any part of the Land and serving the Land. “Record Exceptions” shall mean
all instruments recorded in the real estate records of the County in which the
Land is located which affect the status of title to the Real Property. “Remove”
with respect to any exception to title shall mean that Seller causes the Title
Company to remove or affirmatively insure over the same as an exception to the
Title Policy, without any additional cost to Buyer, whether such removal or
insurance is made available in consideration of payment, bonding, indemnity of
Seller or otherwise. “Required Removal Items” shall mean, collectively, any
Title Objections to the extent (and only to the extent) that the same (a) have
not been caused by Buyer or any Buyer’s Representatives, and (b) are either: (i)
Liens evidencing monetary encumbrances (other than liens for non-delinquent
general real estate taxes or assessments) which can be Removed by payment of
liquidated amounts, but only if such Liens have been created by written
instrument signed by Seller or assumed by written instrument signed by Seller,
and provided that in no event shall Seller be required to Remove any such Lien
which is not related to the operation of the Property by any method other than
indemnity of Seller in favor of the Title Company (for example, unrelated items
would include a judgment against such party in connection with its other
operations; whereas a mechanic’s lien for work on the Property pursuant to a
contract entered into by Seller would be related to Property operations), or
(ii) liens or encumbrances (including, but not limited to, Liens) created by
Seller after the Effective Date. “Secondary Deposit” shall mean an amount equal
to One Hundred Ten Thousand and No/100 Dollars ($110,000.00), in immediately
available funds, to the extent the same is deposited by Buyer in accordance with
the terms of Paragraph 3.1 hereof, together with any interest earned thereon.
“Seller” shall mean the seller referenced in the first paragraph of this
Agreement. “Seller Parties” shall mean and include, collectively, (a) Seller;
(b) its counsel; (c) any direct or indirect owner of any beneficial interest in
Seller, or any subsidiaries, parents or affiliates of Seller; (d) any officer,
director, employee, affiliate, principal, partner, shareholder, representative
or agent of Seller, its counsel or any direct or indirect owner of any
beneficial interest in Seller or of any Exhibit A – Page 4 of 6



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas028.jpg]
subsidiaries, parents or affiliates of Seller; and (e) any other entity or
individual affiliated or related in any way to any of the foregoing, and their
successors and assigns. “Seller’s knowledge” or words of similar import shall
refer only to the actual knowledge of Shyam K. Reddy, Chief Administrative
Officer, and Gary Cummings, and shall not be construed to refer to the knowledge
of any other Seller Party, or to impose or have imposed upon such individual any
duty to investigate the matters to which such knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of such individual
arising out of any of the Seller’s Warranties. “Seller’s Liability Limit” shall
mean an amount equal to the Purchase Price. “Seller’s Representatives” shall
mean Seller’s officers, employees, agents, advisors, representatives, attorneys,
accountants, consultants, investors, contractors, architects and engineers.
“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Paragraph 8.1, as the same may be deemed modified or waived by Buyer
pursuant to this Agreement. “SNDA” shall mean a commercially reasonable
subordination, non-disturbance and attornment agreement on a form provided by
Lender. “Survey” shall mean an ALTA survey of the Property prepared by a
surveyor licensed in the State in which the Property is located, to be certified
to Seller and Buyer. “Survival Period” shall mean the first 180 days after
Closing. “Tax Year” shall mean the year period commencing on January 1 of each
calendar year and ending on December 31 of each calendar year. “Tenant” shall
mean BlueLinx Corporation, a Georgia corporation. “Terminate” shall mean the
termination of this Agreement by notice from Buyer or Seller, as applicable, as
set forth this Agreement, in which event thereafter neither party hereto shall
have any further rights, obligations or liabilities hereunder except to the
extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. “Title Commitment” shall mean the
Commitment of the Title Company to issue the Title Policy, which commitment
shall include hyperlinks providing access to copies of the Record Exceptions
referenced therein. “Title Company” shall mean Fidelity National Title Insurance
Company, or such other title insurance company as may be designated by Seller in
writing from time to time. “Title Cure Deadline” shall mean 6:00 P.M. Eastern
time on that day which is 15 days after the date on which Buyer delivers to
Seller the Title Objections. “Title Objections” shall mean any defects in title
(including any Record Exceptions which are not acceptable to Buyer) or survey
(including the description of the Land) which may be revealed by Buyer’s
examinations thereof to which Buyer timely objects in accordance with the terms
of Paragraph 4.3. Exhibit A – Page 5 of 6



--------------------------------------------------------------------------------



 
[exhibit101-formofpurchas029.jpg]
“Title Policy” shall mean the ALTA Owner’s Policy of Title Insurance issued by
the Title Company in the amount of the Purchase Price and in the form of the
Title Commitment, and containing, unless prohibited by applicable statutes or
regulations, such endorsements as Buyer may obtain from the Title Company in the
Title Commitment prior to the Due Diligence Deadline. Buyer shall be entitled to
request that the Title Company provide extended coverage and such endorsements
(or amendments) to the Title Policy as Buyer may reasonably require, provided
that (a) such extended coverage and/or endorsements (or amendments) shall be at
no cost to, and shall impose no additional liability on, Seller, (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such extended coverage or endorsements and, if Buyer is unable to
obtain such extended coverage or endorsements, Buyer shall nevertheless be
obligated to proceed to close the Transaction without reduction of or set off
against the Purchase Price, and (c) the Closing shall not be delayed as a result
of Buyer’s request. “Transaction” shall mean the purchase and sale transaction
contemplated by this Agreement. Exhibit A – Page 6 of 6



--------------------------------------------------------------------------------



 